The President made a profound statement in saying,
“The United Nations was created for people. Its job is to help people who are striving for peace and a decent life, on a sustainable planet.”
Namibia congratulates Mr. Lajčák on his election as President of the General Assembly at its seventy-second session. We pledge our full support to advancing a people-centred approach to doing business at the United Nations. We also commend His Excellency Mr. Peter Thomson for his outstanding stewardship during his tenure as President of the General Assembly.
Yesterday the Secretary-General stressed his commitment towards global unity and multilateralism by saying,
“We call ourselves the international community. We must act as one, because only together, as united nations, can we fulfil the promise of the Charter of the United Nations and advance human dignity for all.”
As the people of Namibia, we will do everything within our capabilities to support his noble cause during his tenure as Secretary-General of the Organization. We also congratulate Ms. Amina Mohamed, a daughter of Africa, for her well-deserved appointment as Deputy Secretary-General. Let us also not forget His Excellency Mr. Ban Ki-moon and the sterling job he did during his tenure as Secretary-General.
Development that is not driven by the people and does not translate into improved living conditions for all people is meaningless development. Moreover, development that does not reach all people in an equitable manner will only undermine the peace and stability necessary for sustainable development. Growing income disparities, between and within nations, pose the greatest threat to peace within countries and globally.
We in Namibia overcame the inhumane scourge of colonial oppression and racial segregation. Through a deliberate policy of national reconciliation, we succeeded in entrenching peace, security and stability as the pillars of our democracy. We also made significant progress in reducing absolute and relative poverty during the past 27 years. Poverty declined from a high of 70 per cent in 1993 to 18 per cent in 2015. That was in part due to the introduction of a wide range of social safety nets that cover close to 16 per cent of the entire population. While income inequality also declined during the same period, it did not decline by the same magnitude as poverty.
We have come to realize that, as long as we continue to have poverty in Namibia, even if it is just 10 per cent, we can never have lasting peace and social justice. Similarly, as long as the wealth of the country is disproportionately in the hands of a few, we cannot have lasting peace and stability. It is for that reason that we have declared full-scale war against poverty and income inequality. We have also declared full-scale war against corruption, because corruption is one of the root causes of poverty and inequality.
In line with the belief that people must be at the centre of development, we have coined the phrase “No Namibian should feel left out”. The logic is simple, for inclusivity spells harmony and peace, whereas exclusivity spells disaster, conflict and potential war. Therefore, we commend the President for his choice of a theme for this session: “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”.
In a climate of ever-increasing uncertainty and unpredictability, it is incumbent upon world leaders to renew faith in multilateralism. The United Nations matters most because it is at the centre of the needs and desires of humankind. Therefore, it must be inclusive by including Africa at the highest decision-making level. By failing to do so, the United Nations runs the risk of losing its respectability. The only sure way to restore trust in the United Nations will be for the Security Council to become more inclusive.
The people of Namibia can testify to the importance of multilateralism. Namibia is a child of international solidarity, conceived through the valiant struggle of Namibian patriots, delivered by resolution 435 (1978) and midwifed by the United Nations. Today, thanks to the support of the international community, we are an independent nation founded on the principles of democracy, unity, stability, peace and the rule of law.
People-centred development should not extend to only a small part of the population. It must cover all demographic components. Too often, the largest demographic component in our societies — namely, our mothers, sisters and daughters — are excluded from development. In Namibia, we believe that gender equity is equally important for a stable and harmonious society. A policy decision by the ruling party to introduce 50-50 representation at all party levels has led to a significant improvement in the representation of females to 48 per cent in Namibia’s National Assembly. That is the second-highest level of representation on the continent and among the top five in the world.
To give further meaning to that policy directive, women have also been appointed to key positions in the executive branch. That includes the young Prime Minister and the Deputy Prime Minster — who is also the Minister for International Relations and Cooperation — the Minister and Deputy Minister for Education, Arts and Culture, the Minister and Deputy Minister for Higher Education, Science and Technology, the Minister and Deputy Minister for Urban and Rural Development and the Minister for Home Affairs and Immigration. Those are powerful positions.
Another significant demographic component that we must not neglect is the youth. We in Namibia value the empowerment of the youth. Many of the so-called older guard had been groomed and well prepared in the structures of the ruling party and the Government before they were assigned higher responsibilities. That practice continues with a number of young deputy ministers. Our Attorney General is one of the youngest in the world. Very soon, the last crop of the Tanganyika group — the freedom fighters of the 1960s, including myself — will make way for the new breed.
When we adopted the 2030 Agenda for Sustainable Development and acceded to the Paris Agreement, we not only reaffirmed the centrality of multilateralism; we also reaffirmed the reality of climate change. What has happened in Sierra Leone, the Caribbean and some parts of the United States — and we must also note the recent earthquake in Mexico — serve as grim reminders that climate change is real. We have witnessed the stripping away of human dignity, security and hope. We must increase our resolve to address the challenges of climate change.
In order to achieve the ambitions of living on a sustainable planet, peace processes and international peacebuilding must be strengthened. We recognize the contribution of women in promoting global peace, both in peace negotiations and through their active participation in peace missions. Namibia supports efforts to increase the representation of women in peace missions around the world, especially in leadership positions.
Out of 52 United Nations peacekeeping and special political missions, 26 are in Africa. Therefore, we recognize the institutional partnership between the Security Council and the African Union in the maintenance of international peace and security. The partnership not only enhances cooperation between the two institutions, but also adds greater legitimacy to the decisions taken by the Security Council regarding Africa.
Africa should not be seen only as a source of precious primary commodities but as an important and equal partner of the international community with concrete contributions to make. In that context, we welcome the recent Joint United Nations-African Union Framework for Enhanced Partnership in Peace and Security, signed by the Secretary-General and the Chairperson of the African Union Commission, which will enhance coordination between the Africa Union and the United Nations.
Namibia stands together with the international consensus that the Israeli occupation of Palestine must end. We reiterate that statehood and independence are the national, inalienable and legal rights of the Palestinian people. We join the call for the two- State solution to be pursued with renewed vigour and determination.
Similarly, the people of Western Sahara cannot continue to have their inalienable rights to self- determination and national independence denied. Namibia reaffirms its full and unequivocal support for the rights of the people of Western Sahara to self- determination. We call for the urgent implementation of all Security Council and General Assembly resolutions, with the aim of holding a free and fair referendum in Western Sahara.
Over the past several years, Namibia has been noting the growing rapprochement between Cuba and the United States, which culminated in the reopening of embassies in the two countries. We believe that those efforts should lead to the full lifting of the economic and financial embargo against the Republic of Cuba and its people, who have the right to pursue peace and a decent life.
Namibia is committed to supporting the Organization in its efforts to achieve global peace. As Albert Einstein once said, “Peace cannot be kept by force; it can only be achieved through understanding”. Let us therefore try to be more tolerant and embrace diverse views through dialogue and understanding, before hastily embarking upon a path of force, which will lead only to conflict and, eventually, to war.
The United Nations is a great social experiment. It features small and large nations coexisting in peace and harmony. If the United Nations did not exist today, I would definitely call for the creation of such an organization. Let us continue to treasure the unity of the United Nations, for it is only through unity that we will bring about a world free from fear and conflict. It is only through unity that we will bring about a world free from hunger and poverty. It is only through unity that we will deliver a sustainable planet for our children and their children.